             Case 5:20-cv-01238-XR Document 9 Filed 11/10/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

PINDI KUAVITAWAKO,                                       §
A# 213 477 969,                                          §
                                                         §
                          Petitioner,                    §
                                                         §
v.                                                       §                 SA-20-CV-01238-XR
                                                         §
WILLIAM BARR, Attorney General;                          §
CHAD WOLF, Acting Secretary of DHS;                      §
DEBORAH ACHIM, ICE Field Office                          §
                                                         §
Director; RAY CASTRO, Warden, South                      §
Texas ICE Processing Center,                             §
                                                         §
                          Respondents.                   §

                                        ORDER OF DISMISSAL

        Before the Court is Petitioner Pindi Kuavitawako’s (“Kuavitawako”) pro se 28 U.S.C.

§ 2241 Petition for Writ of Habeas Corpus. (ECF No. 1). At the time of filing, Kuavitawako was

confined in the South Texas ICE Processing Center in Pearsall, Texas. (ECF No. 1). When

Kuavitawako filed his Petition, he failed to either pay the filing fee or file an application to proceed

in form pauperis (“IFP”). Accordingly, the Court ordered Kuavitawako to either pay the filing fee

or file a proper IFP application. (ECF No. 3). However, the Order was returned to the Court as

undeliverable with the notation “RTS No Longer Here.” 1 (ECF No. 6). Additionally, upon review

of the Petition, the Court discovered Kuavitawako had failed to sign it. (ECF No. 1). Accordingly,

the Court directed the Clerk of Court to return the Petition to Kuavitawako and ordered

Kuavitawako to sign it and return it to the Court. (ECF No. 5). This Order was likewise returned to

the Court with the notation “RTS No Longer Here.” (ECF No. 8).

        The Court searched for Kuavitawako using the Immigration and Custom Enforcement

1
  Prior to the return of the Court’s IFP Order, the Court’s opening letter was returned because the Court had an
incorrect identification number, i.e., “A number,” for Kuavitawako. (ECF Nos. 2–3, 4). However, the opening letter
was resent with the IFP Order using the correct identification number.
           Case 5:20-cv-01238-XR Document 9 Filed 11/10/20 Page 2 of 3




online locator service and discovered Kuavitawako is no longer in the South Texas ICE Processing

Center in Pearsall, Texas. See https://locator.ice.gov/odls/#/results (last visited Nov. 10, 2020).

However, Kuavitawako has failed to notify this Court of any change of address.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, a district court may sua

sponte dismiss an action for failure to prosecute or for failure to comply with any court order.

Griggs v. S.G.E. Mgmt., LLC, 905 F.3d 835, 844 (5th Cir. 2018); Larson v. Scott, 157 F.3d 1030,

1031 (5th Cir. 1998); see FED. R. CIV. P. 41(b). “This authority [under Rule 41(b) ] flows from the

court’s inherent power to control its docket and prevent undue delays in the disposition of pending

cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link v. Wabash,

R.R. Co., 370 U.S. 626, 629 (1962)). The orderly and expeditious disposition of cases requires that

if a litigant’s address changes, he or she has a duty to inform the court of the change. Salazar v.

Wallace, No. 1:13CV447, 2019 WL 1065142, at *1 (E.D. Tex. Feb. 14, 2019), report and

recommendation adopted, No. 1:13-CV-447, 2019 WL 1062567 (E.D. Tex. Mar. 6, 2019). It is

neither feasible nor required that a clerk of court take it upon himself or herself to maintain current

address on the parties to pending action. Id. Rather, it is the responsibility of the parties—pro se or

otherwise—to inform the court of changes of address given that communications between a court

and litigants is principally conducted by mail. Id. Moreover, parties to an action are obligated to

make timely status inquiries and in so doing, would per force provide address changes as those

would be reflected in any written inquiry. Id.

       By failing to provide this Court with his current address as required by case law

interpreting Rule 41(b), Kuavitawako has prevented this Court from communicating with him and

moving this case towards resolution. He has, therefore, failed to diligently prosecute this case as


                                                  2
           Case 5:20-cv-01238-XR Document 9 Filed 11/10/20 Page 3 of 3




required. Accordingly, this case is subject to dismissal for want of prosecution pursuant to Rule

41(b). See FED. R. CIV. P. 41(b).

       IT IS THEREFORE ORDERED that Petitioner Pindi Kuavitawako’s 28 U.S.C. § 2241

Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED WITHOUT PREJUDICE for

want of prosecution pursuant to FED. R. CIV. P. 41(b).

       It is so ORDERED.

       SIGNED this 10th day of November, 2020.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                3
